Citation Nr: 1341481	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & A.B.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from February 1945 to December 1945 and December 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2010 the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing associated with the claims file.

In April 2010, December 2010, April 2011, May 2012, January 2013 and July 2013, the Board remanded this claim for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he injured his left knee in service, specifically that he fell and hit his knee in the course of unloading a truck.  He alternatively contends that he currently has a left knee disorder that developed due to or is aggravated by his service-connected low back disability.

As noted in the prior Board remands, the medical opinions provided by the August 2010 and May 2011 VA examiners were inadequate.  In July 2013, the Board directed that the agency of original jurisdiction (AOJ) provide a new VA examination.  

The Veteran underwent another VA examination in August 2013.  That VA examiner found that there was no documentation of any knee pathology/injuries of record.  However, the August 2010 VA examination report documents a finding of mild left knee arthritis.  Furthermore, the August 2013 VA examiner did not provide an adequate medical basis to explain how he reached his conclusion as to direct service connection.  Moreover, he also did not provide the requested opinion as to whether a left knee disorder was caused by or aggravated the service-connected low back disability.  As such, the Board finds that an additional medical opinion is necessary to reconcile the different findings as to a current left knee disorder and to provide a clear explanation as to whether there is a left knee disorder that developed due to service or that was caused or aggravated by the service-connected low back disability.

Finally, the Board notes that all available records identified by the Veteran have been obtained.  Virtual VA has been reviewed VA treatment records dated through April 2013 have been uploaded.  As this matter is being remanded again, the AOJ should obtain any VA medical records not already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records from the Memphis VA medical center dated from April 2013 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, return the claims file to the August 2013 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a left knee disorder?  If so, please note the diagnosed disorder(s).

If possible, the VA medical opinion provider should reconcile, the findings of the prior VA examiners - including the finding of mild osteoarthritis by the August 2010 VA examiner and of no knee pathology/injuries by the August 2013 VA examiner.  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached her opinion as to the current diagnosis.

b)  Is it at least as likely as not that any left knee disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of falling from a truck and hitting his knee on concrete while in service (February 1945 to November 1946).  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., November 1946)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d)  Is it at least as likely as not that the Veteran's service-connected low back disability caused or aggravated any left knee disorder?  

If the examiner finds that any left knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (August 2010, May 2011 and August 2013).

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



